Citation Nr: 1228942	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-29 203	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than June 10, 2008, for the assignment of a 30 percent disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985, and from October 1989 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was later transferred to the jurisdiction of the Roanoke, Virginia RO.  

A hearing on this matter was held before the undersigned Veterans Law Judge on April 30, 2012.  A copy of the hearing transcript has been associated with the file.

The issue of entitlement to a rating in excess of 30 percent for PTSD was also developed for appellate review; however, by a December 2011 rating decision, the RO increased the rating for PTSD to 50 percent, effective August 8, 2008.  Later that month, the Veteran submitted a written statement expressing his satisfaction with the 50 percent disability evaluation.  

A veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As the Veteran expressed his satisfaction with the 50 percent disability evaluation, the Board finds that he has withdrawn the appeal as to the rating issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue.  38 C.F.R. § 20.204 (2011).


FINDING OF FACT

By a February 2000 statement, the Veteran withdrew an appeal for a higher rating for PTSD.  Thereafter, an increased claim was not filed until the Veteran filed an informal claim on June 10, 2008. 


CONCLUSION OF LAW

The assignment of an effective date earlier than June 10, 2008, for the award of a 30 percent disability evaluation for PTSD, is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this adjudication.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2011). 

The Board finds that all notification and development action needed to render a decision as to the claims on appeal has been accomplished.  The RO issued notice letters dated in July 2008 and January 2009 that notified the Veteran and his representative of the information and evidence needed to substantiate the underlying claim for an increased rating for service-connected PTSD.  By rating decision dated in November 2008, the claim for an increased rating was granted, and a 30 percent disability evaluation was assigned, effective June 10, 2008.  

The Board notes that neither notice letter specifically advised the Veteran or his representative of the information and evidence needed to substantiate a claim for an earlier effective date.  When VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., an effective date, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Consequently, a remand of the issue on appeal for further notice is not necessary. 

The Board also finds that the July 2008 and January 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested that the Veteran submit medical evidence, opinions, statements, and treatment records regarding his claim. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records from private treatment providers identified by the Veteran.  Furthermore, the Veteran was afforded a hearing before the Board in April 2012, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records that need to be obtained.  The Board is thus satisfied that the duties to notify and assist have been satisfied.

Analysis

The effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

By way of background, the Veteran was awarded service connection for PTSD by rating decision dated in January 1999, and a noncompensable rating was assigned.  The Veteran perfected a timely appeal with respect to the assigned rating.  However, in correspondence dated in February 2000, the Veteran stated that he wished to withdraw his appeal.  As the Veteran withdrew his appeal in writing before the Board promulgated a decision, the matter was appropriately withdrawn.  See 38 U.S.C.A. § 7105(d)(1)(West 1991); 38 C.F.R. § 20.204 (2000).  

The provisions of 38 U.S.C.A. § 5110(b)(2) refer to the date an "application" is received.  The term "application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p) (1991)).  In the Veteran's case, no such communication was received after he withdrew his earlier appeal until June 10, 2008, when he filed the claim that is presently on appeal.   

As noted above, under the provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002), the award of a higher rating should be made effective on the earliest date as of which it is ascertainable that an increase occurred, if the application--in this case the June 10, 2008, claim--is received within one year of that date.  Turning to the evidence presented in this regard, the Board concludes that a factually ascertainable increase in the severity of the Veteran's PTSD was not shown prior to the currently assigned effective date.  In fact, no evidence of treatment for PTSD was received between the February 2000 withdrawal of the previous appeal action and the June 2008 claim.  The earliest as of which it was factually ascertainable that an increased rating was warranted was in August 2008, as a result of the VA examination.  Private clinical notes submitted during the development of the Veteran's claim do refer to an increase in symptoms, including suicidal ideation, in the months immediately prior to the filing of the Veteran's June 2008 claim.  However, these notes were not submitted to the RO until after the Veteran filed his claim.  Thus, they cannot be used to establish an earlier effective date.  (There are instances where the date of VA treatment notes may represent a date of claim, but no such informal claim in the form of VA treatment prior to June 10, 2008, is evident in this case.  38 C.F.R. § 3.157.)

The Board notes the Veteran's contentions that his then-appointed representative advised him to withdraw his earlier appeal for an increased rating for PTSD so that he might receive an increased rating for another service-connected disability, and that he should be entitled to an effective date earlier than June 10, 2008, because of his reliance upon his representative's advice.  However, the fact remains that the Veteran withdrew his previous appeal in February 2000.  There is no legal basis for assigning an effective date earlier than June 10, 2008, unless there was a factually ascertainable increase in severity of symptoms in the year prior to that date.  

Given the absence of medical information that might have established entitlement to an increased rating up to a year prior to the June 10, 2008 claim, and keeping in mind the withdrawal of the earlier appeal in February 2000, the Board finds that an effective date earlier than June 10, 2008, is not warranted for the award of a 30 percent disability evaluation for service-connected PTSD.  

      (Continued on Next Page)

ORDER

An effective date earlier than June 10, 2008, for the assignment of a 30 percent disability evaluation for service-connected PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


